DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim16 objected to because of the following informalities: Claim 16 appears to be not dependent on claim 14, no preset script file  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 6-12 and 17-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by CN 108 228 305A (hereinafter D1).

Per claim 1, D1 discloses an information processing method, comprising: generating a download instruction, in response to detecting a third party application receives an information display instruction (paragraph 0097, i.e., Fig 5, i.e. acquire an application identifier and a page identifier of the target display page when the display instruction of the application page is detected); transmitting the download instruction to a processing platform, for prompting the processing platform to download a configuration file according to the download instruction, wherein the processing platform is configured to render information of a third party application (paragraph 0100, i.e. send the application identifier and the page identifier to the configuration server, and receive a first sub-profile file returned by the configuration server according to the application identifier and the page identifier) ; controlling the processing platform to parse the configuration file and generate display parameters (paragraph 0105, i.e. generating unit 404 is configured to parse the first sub-profile by using the script file, generate a native page corresponding to the target display page, and display the native page) ; and obtaining target information by analyzing the display parameters, and displaying the target information in the third party application (paragraph 0106, i.e. generating unit 404 parses the global configuration information in the sub-profile by loading and running a JavaScript script language file, converts the parsed display element into a native-based view, and dynamically renders the native view to the page, thereby obtaining The target displays the native page corresponding to the page and displays the native page).
Per claim 2, D1 discloses the information processing method according to claim 1, wherein the controlling the processing platform to parse the configuration file and generate the display parameters comprises: loading a preset script file in the processing platform; and controlling the preset script file to parse the configuration file and generate the display parameters corresponding to the configuration file. (paragraph 0106, i.e.  generating unit 404 parses the global configuration information in the sub-profile by loading and running a JavaScript script language file).
Per claim 6, D1 discloses the information processing method according to claim 2, wherein the preset script file is used as a rendering engine (paragraph 0058, i.e. the global configuration information in the sub-profile is parsed by the loaded and running JavaScript script language file[ similar to rendered engine], and the parsed display element is converted into a native-based), to be dedicated to any information of any third party application, for prompting the any third party application without an individual rendering engine (paragraph 0060, i.e. Further, since the native page of the application can be quickly opened without installing the application, the user can perform an initial experience on the application).
Per claim 7, D1 discloses the information processing method according to claim 2, wherein the preset script file is a JavaScript script language framework (paragraph 0058, i.e. Javascript).
Per claim 8, D1 discloses the information processing method according to claim 1, wherein the transmitting the download instruction to a processing platform, for prompting the processing platform to download a configuration file according to the download instruction, comprises: transmitting the download instruction to the processing platform, wherein the download instruction carries an identifier of the target information (paragraphs 0127 and  0128, i.e. after parsing the first sub-profile by the script file, generating a native page corresponding to the target display page, and displaying the native page, the processor 501 may further perform the following steps, obtaining a page identifier of the linked page corresponding to the target display page); and controlling the processing platform to send the download instruction to a configuration server (paragraph 0129, i.e. sending the page identifier of the link page to the configuration server) and receive the configuration file returned by the configuration server according to the identifier of the target information (paragraph 0129, i.e. receiving the second sub-profile returned by the configuration server according to the page identifier of the link page) .
Per claim 9, D1 discloses the information processing method according to claim 1, wherein the controlling the {YB:01226899.DOCX } -24-processing platform to parse the configuration file and generate the display parameters (paragraph 0105, i.e.  the generating unit 404 is configured to parse the first sub-profile by using the script file, generate a native page corresponding to the target display page, and display the native page) comprises: controlling a rendering engine in the processing platform to render and parse the configuration file comprising a template, a function code and a display style of display information, and generate the display parameters comprising arrangement rules of each display element (paragraph 0106, i.e. running a JavaScript script language file, converts the parsed display element into a native-based view, and dynamically renders the native view to the page, thereby obtaining the target displays the native page corresponding to the page and displays the native page, also see paragraph 0041, i.e. the global configuration information indicates which frame elements the native page is composed of, such as configuring the background color of the application page, configuring the navigation bar style, configuring the default title, and the like).
Per claim 10, refer to the same rationale as explained in claim 9( examiner interprets widget  as a native page, which may include background color and/ or navigation bar style which allows personal view of an application
Per claim 11, refer to the same rationale as explained in claim 1(see paragraph 0121, for a processor and non transitory memory).
Per claim 12, refer to the same rationale as explained in claim 2(see paragraph 0121, for a processor and non transitory memory).
Per claim 17, refer to the same rationale as explained in claim 8(see paragraph 0121, for a processor and non transitory memory).
Per claim 18, refer to the same rationale as explained in claim 9(see paragraph 0121, for a processor and non transitory memory).
Per claim 19, refer to the same rationale as explained in claim 10(see paragraph 0121, for a processor and non transitory memory).
Per claim 20, refer to the same rationale as explained in claim 1(see paragraph 0121, for a non transitory memory stores a).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Thangarathnam et al.(US20190179606) (hereinafter Thang)

Per claim 3,  D1 discloses the information processing method according to claim 2, wherein the controlling the preset script file to parse the configuration file and generate the display parameters corresponding to the configuration file, comprises: controlling the preset script file to parse global configuration information of the configuration file( paragraph 0058, i.e. the global configuration information in the sub-profile is parsed by the loaded and running JavaScript script language file, and the parsed display element is converted into a native-based view, and the native view is dynamically rendered, thereby obtaining the target display page correspondingly) but fails to disclose  generate information of a node object-tree corresponding to the global configuration information; and determining the information of the node object-tree as the display parameters.
In an analogous field of endeavors, Thang discloses generate information of a node object-tree corresponding to the global configuration information; and determining the information of the node object-tree as the display parameters (paragraphs 0040 and 0041, i.e. The DOM [ document object model] information may include identification of one or more objects corresponding to the displayed content and/or one or more relationships between the objects and computing languages in a tree structure where each node of the tree represents an object representing part of the application code. When an object is acted upon in the tree, corresponding changes may be reflected in the display of content of the application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Thang into D1, where D1 provides a method  that includes: when a display instruction of an application page is detected, acquiring an application identifier and a page identifier of a target display page and Thang provides Applications may be downloaded and/or accessed by a device having a display, and content associated with the applications may be displayed in order to provide a better quality of service via improved technology to better assist in displayed content, see Thang paragraphs 0001, 0016, 0040 and 0041.
Per claim 4, the combination discloses the information processing method according to claim 3, wherein Thang discloses the obtaining target information by analyzing the display parameters and displaying the target information in the third party application (paragraph 0054, i.e. the node processing component 134 may identify node information stored by the third-party application storage/access component 128 and/or as determined by the third-party application interface component 138. The node processing component 134 may attempt to match or substantially match the identified object from the directive to a node associated with the application), comprises: obtaining the target information corresponding to nodes of the node object-tree (paragraph 0054, as addressed above)  by {YB:01226899.DOCX } -23-traversing the node object-tree; and determining display position according to the target information in the third party application, and displaying the target information in the display position (paragraphs 0062 and 0070, i.e. When an object is acted upon in the tree, corresponding changes may be reflected in the display of content of the application. One or more libraries associated with the API may be provided to allow one or more actions to be taken with respect to the nodes in the DOM tree. Additionally, or alternatively, the context data may be described as and/or be associated with metadata associated with the application and identify and/or determine when an event occurs that corresponds to displayed content changing and/or being updated. Examples of such an event may include initiating an application, a user interaction with the content that causes the content to be updated, a refresh of the content, and/or time-dependent changes to the displayed content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Thang into D1 in order to  provide a better quality of service via improved technology to better assist in displayed content as well as for changing content, see Thang, paragraphs 0003, 0054 and 0070. 
	Per claim 5, refer to the same rationale as explained in claim 4( also see Thang, paragraphs 0060, i.e. the content may be described in terms of nodes of a DOM tree, which may be utilized to perform actions on the content. As described herein, objects may be displayed on the user device 202. The objects may correspond to one or more nodes of the DOM tree of the application).
Per claim 13, refer to the same rationale as explained in claim 3(see paragraph 0121, for a processor and non transitory memory).
Per claim 14, refer to the same rationale as explained in claim 4(see paragraph 0121, for a processor and non transitory memory).
Per claim 15, refer to the same rationale as explained in claim 5(see paragraph 0121, for a processor and non transitory memory).
Per claim 16, refer to the same rationale as explained in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647